THE SUPREME COURT OF TEXAS
                                  Orders Pronounced August 19, 2020




                                        MISCELLANEOUS
               THE FOLLOWING PETITION FOR WRIT OF MANDAMUS IS DENIED:

20-0634   IN RE KINDER MORGAN PRODUCTION COMPANY, LLC; from Scurry County; 11th Court
          of Appeals District (11-20-00190-CV, ___ SW3d ___, 08-14-20)
          motion for temporary stay dismissed as moot
            Chief Justice Hecht, Justice Guzman, Justice Lehrmann, and Justice Bland dissent from the
                                    denial of the petition for writ of mandamus.